internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-122163-98 cc dom p si date date legend company d1 d2 dear this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 with the intention that it would be an s_corporation effective d2 however company's form_2553 election by a small_business_corporation was not timely filed company requests a ruling that it will be recognized as a subchapter_s_corporation effective d2 pursuant to sec_1362 of the internal_revenue_code law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made under sec_1362 for plr-122163-98 any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for the taxable_year and effective as of the first day of the corporation’s taxable_year conclusions after applying the relevant law to the facts submitted and representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d2 for the election within days following the date of this letter then the election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the appropriate service_center a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company is an s_corporation for federal tax purposes under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
